DEFENDANT in error was the duly appointed, qualified and acting adjutant general of Colorado. The Governor assumed to remove him. Defendant declined to surrender the office and this action in quo warranto was brought to try title thereto. Judgment was for defendant and plaintiff brings error. *Page 518 
Newlon was appointed "colonel and adjutant general" by Governor Shoup December 28, 1922, and the order of appointment recited that it was made under the act of 1921. He was relieved "as civil adjutant general", and another directed to assume the duties of that position during the vacancy, by order of Governor Morley, dated January 13, 1925, the day said Governor took office. Newlon claims his tenure continues under the statute until he is sixty-four years of age.
The assignments of error, while sufficient, are so general as to given us no definite understanding of plaintiff's contentions, and his brief does not distinctly and separately state them. We gather from both, however, that they are: (1) Assuming that the adjutant general is included in the term "all officers", as used in the Act of 1921, then said Act is invalid because in violation of section 5, article IV, and section 17, article V, of the Constitution. (2) The words "all officers", as used in the act of 1921, do not include the adjutant general, whose tenure is therefore not fixed by the act, and whose term therefore expires with that of the Governor appointing him. (3) The public policy of the state, gathered from repeated legislative acts fixing the adjutant general's term at two years, should be invoked in interpreting the act of 1921, and so invoked demonstrates that plaintiff's contention No. 2. is correct.
"The Governor shall be commander-in-chief of the military forces of the state, * * *." Sec. 5 art. IV, Colorado Constitution.
"The organization, equipment and discipline of the militia shall conform as nearly as practicable, to the regulations for the government of the armies of the United States." Sec. 2, art. XVII, Colorado Constitution.
"The governor shall appoint all general, field and staff officers and commission them. Each company shall elect its own officers, who shall be commissioned by the governor; * * *." Sec. 3, art. XVII, Colorado Constitution. *Page 519 
"No law shall be passed except by bill, * * *." Sec.17, art. V, Colorado Constitution.
The acts of 1879, 1889, 1897, 1909, and 1915, each fixed the term of the office of adjutant general at two years. The first four refer to the position as "his office" and the last uses the language "whose term of office."
A part of the act of 1921 reads: "Section 1. That the Governor shall be Commander-in-Chief of the organized militia except when called into the service of the United States, and he shall appoint the Adjutant General who shall be Chief of Staff; Provided, that the Adjutant General shall have served as a field or line officer in the United States Army or National Guard and attained the rank of Major.
Section 2. The Adjutant General and all general, field and staff officers shall be appointed by the Governor. The Adjutant General and all officers shall be appointed as provided for in National Guard Regulations.
No staff officer, including officers of the Pay, Inspection, Subsistence and Medical Departments appointed since the 25th day of May, 1917, shall continue to serve as an officer of the National Guard of this State under his present commission unless he shall have had previous military experience previous to the date of said commission.
All officers hereafter appointed shall have had previous military experience and shall hold their positions until they shall have reached the age of sixty-four years, unless retired prior to that time by reason of resignation, disability, or for cause to be determined by a court martial or efficiency board, legally convened for that purpose, and that vacancies among said officers shall be filled by appointment from officers or members of the National Guard of the State of Colorado.
Section 4. The organized militia shall be designated the `Colorado National Guard'. The Colorado National Guard shall consist of the Staff of the Commander-in-Chief, and such departments and staff corps and organizations *Page 520 
as shall be prescribed by the War Department for the National Guard. * * *.
Section 56. In case of Conflict between any of the provisions of this Act and Army Regulations, War Department Orders or National Guard Regulations, now in force or hereafter promulgated by the War Department, such War Department Regulations and Orders or National Guard Regulations shall be paramount and the conflicting provisions hereof shall be of no force or effect." Chap. 183, p. 625, L. 1921.
In addition thereto the act makes it the duty of the adjutant general to receive and pass upon petitions for enlistment of required organizations, and appoint an enlisting officer to receive them into the service; furnish enlistment contracts; notify officers of their appointment; receive and file their oaths; countersign and seal their commissions; receive resignations and issue discharges with the approval of the Governor; employ the necessary office force for all military departments; act with four others, including the Governor, as the military board to prescribe all military regulations; receive the pay of an officer "of the United States Army of like grade"; "issue warrants for the arrest of offenders against whom charges have been preferred"; and do many other things, all relating to the military department.
1. It is difficult to understand how legislative regulation of the tenure of officers of the National Guard can contravene section 5, of article IV, of the Constitution. Certainly it does not interfere with the power and duty of the Governor to be commander-in-chief. As such he calls out, directs, and disbands the militia, all however under statutory and military regulations which he must obey but cannot create or abolish. He "commands" the guard which the law creates and commits to his care. That command is no more or less effective because of his inability to discharge an adjutant general than because of his inability to discharge a corporal. While in office all must obey orders and prove efficient. Otherwise they *Page 521 
may be temporarily suspended in an emergency and removed by charges and hearing, not as the whim of the commander-in-chief may dictate, but as the law and military regulations prescribe. Even the President of the United States may not, without such charges and hearing, remove the humblest officer in the federal armies. He is no less commander-in-chief by reason thereof nor is the Governor any less commander-in-chief of the National Guard for the same reason.
It is said that section 56, supra, and similar provisions of the act of 1921, conflict with section 17, article V, of the Constitution because the state military regulations, instead of being specified in a bill duly enacted, are made to depend upon the federal army regulations and are thus enacted by reference to variable rules beyond state control. But in no other way could the mandate of section 2, article XVII, be carried out by the legislature. That section of the Constitution is particular whereas said section 17, article V, is general, and the law is well settled that particular provisions govern general. The act of 1921 is constitutional.
The legislature has plenary power, and there are no constitutional prohibitions which prevent it fixing the qualifications and tenure of the adjutant general. The question then is, "Did the Act of 1921 fix such tenure?"
(2) Whether section 2, of the act of 1921 fixed the tenure of the adjutant general depends upon the intent of the legislature to be gathered, if possible, from the act itself. Said section is divided into three distinct paragraphs. The words to be construed are found at the beginning of the third paragraph and are: "All officers * * * shall hold their positions until they shall have reached the age of sixty-four years." Officers of what? The National Guard of course, because the act, by its title and body, deals with the National Guard only. The first rules to be applied are that general words should receive a general construction, (36 Cyc. 1118); that words of common use must be given their ordinary meaning *Page 522 
(36 Cyc. 1114); that where the language is plain it must be given effect (36 Cyc. 1107). The words above quoted are general, they are of common use, and the language is plain. Standing alone no doubt of their meaning would occur to a person of ordinary intelligence and education unless skilled in legal technicalities and diligently searching for a flaw.
But it is said the adjutant general is not an officer but a person designated to perform certain duties. All the statutes on the subject from the beginning refer to the position as an office, and the tenure of the incumbent as "term of office." Webster defines "adjutant" as "an officer," "adjutant general" as "the principal staff officer," and "staff" as "the aggregation of staff officers." One discharging the duties of chief of a staff of officers, and by reason thereof having a distinctive military title, tenure, and compensation, is quite likely an officer other than the officer he was when called to that chieftancy [chieftaincy]. But let us for a moment suppose the contrary. This defendant is most certainly a colonel discharging the duties of a position to which he has been duly assigned by proper authority, and that position is called "Adjutant General." If so he is unqualifiedly within the questioned provision of the Act. "All officers" (this Colonel) "shall hold theirpositions (the position of adjutant general) until they shall have reached the age of sixty-four years." This, be it noted, is the first time the word "position" occurs in the act.
The principal basis of the contention that "all officers" does not include the adjutant general is that if it did the phrase "the adjutant general and all general, field and staff officers", in the first paragraph of section 2, would have read "the adjutant general and all other general field and staff officers," and the phrase "the adjutant general and all officers," immediately following, would have read "the adjutant general and all other officers"; and that having previously mentioned the adjutant general apart from "all officers" he was thereby excluded when "all officers" were mentioned in the third paragraph of the *Page 523 
section. Such a construction would involve the holding that the legislative care as to qualifications (i.e. present membership in the Guard), tenure (i. e. until sixty-four years of age), and security (i. e. discharge only by court martial of efficiency board), exercised as to minor officers, was not exercised as to the chief; and that the federal regulations so scrupulously followed as to the tenure of other officers, and as to the adjutant general in other particulars, were, by implication and contrary to constitutional direction, departed from as to his tenure. All this confusion arises from ignoring the well known rule of the "last antecedent" which requires that if any reference to prior language is necessary to interpret "all officers" that reference will go to the preceding paragraph only and there the language is "staff officer." This would result in reading the disputed language "all staff officers shall hold their positions until they have reached the age of sixty-four years." 36 Cyc. 1123. Cushing v. Worrick, 9 Gray (Mass.) 382.
(3) Next an escape from the plain meaning of the act is sought by resort to a fancied rule of interpretation furnished by public policy. It is said that because from the beginning the legislature has fixed the term of the adjutant general at two years that term must be recognized as the public policy of the state and read into subsequent statutes. The fallacy of the argument lies in the assumption that repeated acts fixing the term at two years presuppose a legislative conviction of lack of power to fix any other term or a conviction that any other term would be detrimental to the public service. If the assumption were well founded, repeated and identical legislative action would prove absence of legislative discretion, legislative powers unused would become atrophied, and succeeding assemblies, by following a beaten path, would be able to create an unwritten Constitution superior to our written one and impose bonds upon their successors more inflexible than the laws of the Medes and Persians. Legislative powers *Page 524 
constitutionally vested can only be constitutionally withdrawn. These repeated acts prove but one thing, i. e., that these successive assemblies believed they had constitutional authority to fix the term of the adjutant general as they deemed advisable. The rule of public policy which plaintiff invokes requires that as the statute differs in language and apparent meaning from its predecessors we must, in ascertaining its object that we may correctly interpret it, look for the defects in the former law and the remedy provided by the new one. 36 Cyc. 1110. It is perfectly apparent that the supposed defects were, political control of the military establishment, lack of harmony between federal and state regulations, and insecurity of the tenure of military officers; and the remedies provided were, the substitution of merit, efficiency and service for political control, the harmonizing of state and federal regulations, and security of tenure of military officers, all in conformity to the command of section 2, art. XVII, of our Constitution.
But the judgment is correct for another reason. Governor Morley did not remove defendant from any office or position, or devolve upon another the duties of any such, which defendant held. The office or position mentioned in the Governor's order is "civil adjutant general" and there is no such office or position. If this were a mere misnomer the point would be purely technical. It clearly appears, however, that the order meant exactly what it said, and was based upon the theory that there was such an office or position as "civil adjutant general", separate and apart from the office or position of "adjutant general", and that it was the intention of the Governor to deal only with the former. The term "civil adjutant general", cannot be found in our Constitution or statute. It is derived solely from the National Guard regulations of the War Department (military bureau) of the United States, sections 145, 146 and 147. Such regulations can not, of course, make or unmake state officers. The term as there used is purely one of convenience to distinguish *Page 525 
a state adjutant general, who has not complied with the federal regulations and not been officially recognized by the War Department, from one who has. The former is there denominated a "civil adjutant general" and the latter a military adjutant general. But as defendant here had complied with the federal regulations and had been so recognized, there was not in Colorado, at the time of the order of removal, any such position, office or officer, as "civil adjutant general" even in the sense of the federal regulations.
We do not discuss the advisability of giving the Governor arbitrary control of the tenure of the adjutant general or the wisdom of the legislature in depriving him of it, as this court has no concern therewith.
For all the reasons given the judgment is affirmed.
MR. JUSTICE CAMPBELL, not having heard the oral argument, does not participate.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE ADAMS dissent.